Citation Nr: 0431647	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  02 05-457	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a right ankle 
disability, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for a right shoulder 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1954 to 
November 1957.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's claims for a rating higher than 30 
percent for the right ankle disability, and a compensable 
rating for the right shoulder disability.  He filed a timely 
appeal.  Subsequently, in May 2004, the RO increased the 
rating for the right shoulder from 0 to 20 percent, but 
denied a rating higher than that.  The veteran has since 
continued to appeal, requesting an even higher rating.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1992).

Unfortunately, because further development is needed before 
the Board can make a decision, the appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2004).  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2004).  See, too, Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Consideration of factors that are 
wholly outside the rating criteria provided by regulation is 
error.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  

When determining the severity of musculoskeletal disabilities 
such as the ones at issue, which are at least partly rated on 
the basis of range of motion (ROM), VA must consider the 
extent the veteran may have additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated due to the extent of his pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during 
times when his symptoms "flare up," such as during prolonged 
use, and assuming these factors are not already contemplated 
in the governing rating criteria.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, 4.59. 

Unfortunately, the VA examination in November 2003 did not 
fully address the additional effect of pain (and painful 
motion) upon the functioning of the veteran's right shoulder 
and right ankle or the level of disability during "flare-
ups" or prolonged use.  See Deluca v. Brown, 8 Vet. App. at 
206-208.  This is contrary to the holding in DeLuca and the 
provisions of §§ 4.40, 4.45, and 4.49.  So, for example, 
while the examiner stated that the ROM of the right shoulder 
was severely limited by pain, he did not indicate whether the 
pain further limited the veteran's shoulder beyond the ROM 
measurements cited in his report.  In other words, there was 
no objective clinical assessment of the additional effect of 
the pain on the functioning of his right shoulder and ankle.  
Furthermore, there was no mention of whether he experiences 
weakened movement, fatigability or incoordination.  
These important factors must be addressed before deciding 
this claim.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.	Schedule the veteran for appropriate VA medical 
examinations to assess the severity of his 
service-connected right ankle and right shoulder 
disabilities.  

	The claims folder is to be made available to the 
examiner, and the examiner is asked to indicate 
that he or she has reviewed the claims folder.  
All necessary testing should be done, to include 
specifically range of motion studies (measured in 
degrees, with normal range of motion 
specified too), and the examiner should review the 
results of any testing prior to completion of the 
examination report.

	The examiner must determine whether there are 
objective clinical indications of pain/painful 
motion, weakened movement, premature/excess 
fatigability, or incoordination and, if feasible, 
these determinations should be expressed in terms 
of the degree of additional range of motion loss 
due to such factors.  This includes instances when 
these symptoms "flare-up" or when the shoulder 
and ankle are used repeatedly over a period of 
time.  And this determination also should be 
portrayed, if feasible, in terms of the degree of 
additional range of motion loss due to these 
factors.

	If an opinion cannot be rendered in response to 
these questions, please explain why this is not 
possible or feasible.

2.	Review the claims file.  If any development is 
incomplete, including if any examination reports do not 
contain sufficient information to respond to the 
questions posed, take corrective action before 
readjudication.  38 C.F.R. 
§ 4.2; Stegall v. West, 11 Vet. App. 268 (1998).

3.	Then readjudicate the veteran's claims.  If they remain 
denied or are not granted to his satisfaction, prepare 
a supplemental statement of the case (SSOC) and send it 
to him and his representative.  Give them time to 
respond before returning the case to the Board for 
further appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




